DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/07/2021 has been entered.  Claims 14, 17, 19, 24, 27 and 29 have been amended; no claims have been canceled; and no new claims have been added.  Claims 14-33 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 14-33 have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to independent claims 14 and 24.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14-18, 22-28 and 32-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by UM et al. (US PG Pub 2018/0317256 A1, hereinafter “UM”).
	Regarding claim 14, UM teaches a method for operating a user equipment (UE) (FIG. 5 UE 500; ¶ [0122]) in a radio access network (RAN) (¶ [0082] a UE is connected to a base station via a RAN), the method comprising: transmitting signaling (¶ [0239] The UE  on a Physical Uplink Control Channel (PUCCH) resource structure (FIG. 10 PUCCH resource transmitted in symbol #0 of slot #0) and on a Physical Uplink Shared Channel (PUSCH) resource structure (FIG. 10 PUSCH resource transmitted in symbol #0 of slot #0), wherein: the PUCCH resource structure covers a PUCCH time interval (FIG. 10 symbol #0 of slot #0) and a PUCCH frequency interval (FIG. 10 annotated below with letters D or E representing PUCCH frequency interval); the PUSCH resource structure covers a PUSCH time interval (FIG. 10 symbol #0 of slot #0) and a PUSCH frequency interval (FIG. 10 annotated below with letter C representing the PUCCH frequency interval); at least for a part of the PUCCH time interval, the PUCCH resource structure abuts the PUSCH resource structure in the frequency domain at a common border frequency  (FIG. 10 annotated below illustrating that in symbol #0 of slot #0, the lower PUCCH resource structure abuts the PUSCH resource structure in the frequency domain at common border frequency represented by letter B); and the PUCCH resource structure abuts either a further PUCCH resource or the PUSCH resource structure in the time domain at a common border time (FIG. 10 annotated below illustrating that the PUCCH resource structure in symbol #0 of slot #0 abuts a further PUCCH resource structure in symbol #1 of slot #0 in the time domain at common border time represented by the letter F).
[AltContent: textbox (FIG. 10)][AltContent: arrow][AltContent: textbox (F)][AltContent: arrow][AltContent: textbox (G)]








	Regarding claim 15, UM teaches wherein the PUCCH resource structure and the PUSCH resource structure are embedded in a scheduled resource structure (FIG. 10 illustrating that the PUCCH and PUSCH resource structures are embedded in scheduled resource structure slot #0) covering a time interval at least as long as the PUSCH time interval (FIG. 10 illustrating that slot #0 is at least as long as the symbol #0 time interval of the PUSCH).

Regarding claim 16, UM teaches wherein in the scheduled resource structure, there is embedded a Physical Downlink Control Channel (PDCCH) resource structure and/or a Demodulation Reference Symbol (DM-RS) resource structure (FIG. 10 either DMRS resource structure in symbol #2 of slot #0).

Regarding claim 17, UM teaches wherein the PUCCH resource structure abuts a DM-RS resource structure in the time domain at a common border time (FIG. 10 annotated below illustrates that the PUCCH resource structure abuts a DM-RS resource structure at common border time represented by letter G).
[AltContent: textbox (FIG. 10)][AltContent: arrow][AltContent: textbox (F)][AltContent: arrow][AltContent: textbox (G)]









Regarding claim 18, UM teaches wherein embedded in the scheduled resource structure is a second PUCCH resource structure (FIG. 10 PUCCH resource structure in symbol #1 of slot #0) covering a second PUCCH time interval (FIG. 10 time interval of symbol #1).

Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 14, including user equipment (UE) (FIG. 5 UE 500; ¶ [0122]) configured for operation in a radio access network (RAN), (¶ [0082] a UE is connected to a base station via a RAN) the user equipment comprising: transmitter circuitry (FIG. 5 transceiver 530); and processing circuitry operably coupled to the transmitter circuitry (FIG. 5 processor 510), whereby the processing circuitry and the transmitter circuitry are configured to perform operations (¶¶ [0089], [0090]).

Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 14, including a non-transitory, computer-readable medium (FIG. 5 memory 520) storing computer-executable instructions that, when executed by processing circuitry of a user equipment (UE), configure the UE to perform operations (¶ [0090]).

	Regarding claim 24, UM teaches a method for operating a network node (FIG. 5 base station 500) in a radio access network (RAN) (¶ [0082] a UE is connected to a base station via a RAN), the method comprising: receiving signaling (¶ [0239] The UE terminal transmit the configure subframe #(n+1) to the base station) on a Physical Uplink Control Channel (PUCCH) resource structure (FIG. 10 PUCCH resource transmitted in symbol #0 of slot #0) and on a Physical Uplink Shared Channel (PUSCH) resource structure (FIG. 10 PUSCH resource transmitted in symbol #0 of slot #0), wherein: the PUCCH resource structure covers a PUCCH time interval (FIG. 10 symbol #0 of slot #0) and a PUCCH frequency interval (FIG. 10 annotated below with letters D or E); the PUSCH resource structure covers a PUSCH time interval (FIG. 10 symbol #0 of slot #0) and a PUSCH frequency interval (FIG. 10 annotated below with letter C); at least for a part of the PUCCH time interval, the PUCCH resource structure abuts the PUSCH resource structure in the frequency domain at a common border frequency  (FIG. 10 annotated below illustrating that in symbol #0 of slot #0, the lower resource PUCCH resource structure abuts the PUSCH resource structure in the frequency domain at common border frequency represented by letter B); and the PUCCH resource structure abuts either a further PUCCH resource or the PUSCH resource structure in the time domain at a common border time (FIG. 10 annotated below illustrating that the PUCCH resource structure in symbol #0 of slot #0 abuts a further PUCCH resource structure in symbol #1 of slot #0 in the time domain at common border time represented by the letter F).
[AltContent: textbox (FIG. 10)][AltContent: arrow][AltContent: textbox (F)][AltContent: arrow][AltContent: textbox (G)]









Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth for claim 15.

Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth for claim 16.

Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth for claim 17.

Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth for claim 18.

Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth for claim 24, including a network node (FIG. 5 base station 500; ¶ [0122]) configured for operation a radio access network (RAN) (¶ [0082] a UE is connected to a base station via a RAN), the network node comprising: receiver circuitry (FIG. 5 transceiver 530); and processing circuitry operably coupled to the receiver circuitry (FIG. 5 processor 510), whereby the processing circuitry and the receiver circuitry are configured to perform operations (¶¶ [0089], [0090]).

Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth for claim 24, including a non-transitory, computer-readable (FIG. 5 memory 520) storing computer-executable instructions that, when executed by processing circuitry of a network node, configure the network node to perform operations (¶ [0090]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over UM, in view of Ling et al. (US PG Pub 2017/0238304 A1, hereinafter “Ling”).
Regarding claim 19, UM does not teach wherein the second PUCCH time interval is longer than the PUCCH time interval.
In analogous art, Ling teaches wherein the second PUCCH time interval is longer than the PUCCH time interval (FIG. 6 illustrating second PUCCH 645 time interval spanning slot 615 is different than PUCCH 670 time interval spanning less than slot 615).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify UM for the UE to transmit PUCCHs with different time intervals as taught by Ling.  One would have been motivated to do so in order to enable the UE to transmit uplink control information having different lengths in different types of subframes depending on the type of information to be transmitted, thereby decreasing latency in the UE. (Ling, ¶ [0092])

Regarding claim 20, UM does not teach wherein the second PUCCH time interval overlaps with the PUCCH time interval.
In analogous art, Lin teaches wherein the second PUCCH time interval overlaps with the PUCCH time interval (FIG. 6 illustrating second PUCCH 645 time interval in slot 615 overlapping with PUCCH 670 time interval in slot 615).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify UM such that the UE transmits information in overlapping PUCCHs.  One would have been motivated to do so in order to enable the UE to maximize transmission of information in a subframe, thereby increasing the UE’s throughput.  

Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth for claim 19.

Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth for claim 20.

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over UM, in view of Gao et al. (US PG Pub 2014/0329555 A1, hereinafter “Gao”).
Regarding claim 21, UM does not teach wherein the PUCCH time interval extends in time beyond the scheduled resource structure.
In analogous art, Gao teaches wherein the PUCCH time interval extends in time beyond the scheduled resource structure (FIG. 3 illustrating CC1 where the PUCCH time interval extends in time beyond a sub-frame i (i.e. time interval) into subframe i + 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify UM to implement the teaching of Gao.  One would have been motivated to do so in order to control uplink power of transmissions by a 

Regarding claim 31, the claim is interpreted and rejected for the same reason as set forth for claim 21.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Byun et al. (US PG Pub 2016/0338124 A1) – discloses a method and apparatus for transmitting information on device-to-device resources in wireless communication system;
Bhattad et al. (US PG Pub 2010/0008317 A1) – discloses a method and apparatus for communicating in a dominant interference scenario; and 
Ibars Casas et al. (US PG Pub 2018/0302900 A1) – discloses short transmission time interval.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413